UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2241



LEE CONSTRUCTION COMPANY OF THE CAROLINAS,
INCORPORATED; ENGLISH CONSTRUCTION COMPANY;
SEABOARD SURETY COMPANY,

                                            Plaintiffs - Appellants,

          versus


SLOAN CONSTRUCTION COMPANY, INCORPORATED;
COLAS, INCORPORATED; LIBERTY MUTUAL INSURANCE
COMPANY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-03-2622-3)


Submitted:   July 21, 2004                 Decided:   August 11, 2004


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Widener, Benjamin E. Nicholson, V, McNAIR LAW FIRM, P.A.,
Columbia, South Carolina, for Appellants.      L. Franklin Elmore,
ELMORE & WALL, P.A., Greenville, South Carolina; Keith E. Coltrain,
ELMORE & WALL, P.A., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Lee Construction Company of the Carolinas, Inc., English

Construction Company, and Seaboard Surety Company (the Plaintiffs)

filed a complaint in South Carolina state court against Sloan

Construction     Company,   Inc.,    Colas,    Inc.,   and   Liberty    Mutual

Insurance Company (the Defendants), arising out of a dispute over

construction contracts.           The Defendants removed the action to

federal district court, which issued a show cause order directing

the Defendants to show cause why the case should not be remanded

for lack of subject matter jurisdiction because, inter alia, one of

the Defendants was a resident of South Carolina.                 See 28 U.S.C.

§ 1441(b) (2000).       The district court remanded the case to state

court.       The Plaintiffs appeal the denial of their request for

attorneys’ fees.

              Section 1447(c) provides that “[a]n order remanding the

case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.”               28

U.S.C.   §    1447(c)   (2000).      The   district    court’s    decision   is

reviewed for abuse of discretion.            In re Lowe, 102 F.3d 731, 733

n.2 (4th Cir. 1996).

              Although parties are presumptively entitled to recover

attorneys’ fees under § 1447(c), see Garbie v. DaimlerChrysler

Corp., 211 F.3d 407, 410 (7th Cir. 2000), “the entitlement is not

automatic—-the presumption is not irrebuttable.”             Sirotzky v. New


                                     - 2 -
York Stock Exch., 347 F.3d 985, 986 (7th Cir. 2003).   We find that,

based on the facts of this case, the district court acted well

within its discretion in denying the Plaintiffs’ request for

attorneys’ fees.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 3 -